                                             Case 2:17-cv-03038-SMB Document 79 Filed 03/22/19 Page 1 of 9



                                     1   Robert T. Mills (Arizona Bar #018853)
                                         Sean A. Woods (Arizona Bar #028930)
                                     2   Jordan C. Wolff (Arizona Bar #034110)
                                         MILLS + WOODS LAW, PLLC
                                     3   5055 North 12th Street, Suite 101
                                         Phoenix, Arizona 85014
                                     4   Telephone 480.999.4556
                                         docket@millsandwoods.com
                                     5   Attorneys for Plaintiff
                                     6
                                     7                           UNITED STATES DISTRICT COURT
                                     8                                  DISTRICT OF ARIZONA
                                     9      Madison Alley Transportation &              Case No.: 2:17-cv-03038-SMB
                                            Logistics, Inc., a New York Corporation,
                                    10                                                       REPLY IN SUPPORT OF
                                                                Plaintiff,                  PLAINTIFF’S MOTION TO
                                    11
                                                                                           PRECLUDE DEFENDANTS’
5055 North 12th Street, Suite 101




                                                         vs.
  MILLS + WOODS LAW, PLLC




                                    12                                                    STANDARD OF CARE EXPERT
   Phoenix, AZ 85014-2555




                                            Western Truck Insurance Services, Inc., a         NEAL BORDENAVE
                                    13
         480.999.4556




                                            California corporation, Robert Dion and
                                    14      Jane Doe Dion, husband and wife, John           (Assigned to the Hon. Susan M.
                                    15      Does and Jane Does I-X, ABC                               Brnovich)
                                            Partnerships I-X, ABC Limited Liability
                                    16      Companies I-X, and XYZ Corporations I-
                                            X,
                                    17
                                    18                          Defendants.

                                    19          Plaintiff Madison Alley Transportation and Logistics, Inc. (“MATL”), by and
                                    20 through undersigned counsel, hereby submits its Reply in Support Motion to Preclude
                                    21 Defendants’ Standard of Care Expert Neal Bordenave.
                                    22          The following Memorandum of Points and Authorities support this reply.
                                    23                   MEMORANDUM OF POINTS AND AUTHORITIES
                                    24 I.       INTRODUCTION
                                    25          Defendants’ standard of care expert, Neal Bordenave, entire report relies on the
                                    26 unsupported facts that Defendant Robert Dion emailed MATL’s landlord a Certificate of
                                    27 Liability showing MATL’s business income limits were $20,000 and that the landlord
                                    28 accepted the $20,000 as complying with the insurance requirement under MATL's lease
                                             Case 2:17-cv-03038-SMB Document 79 Filed 03/22/19 Page 2 of 9



                                     1 with its landlord. (Doc.78-1 at 4:13-14, 8:18-21; doc. 78 at 5:22-23, 6:10-11, 7:11-12
                                     2 (citations omitted)). However, there is no evidence that Mr. Dion and/or Western Truck
                                     3 Insurance, Inc. (“Western Truck”) (collectively referred to as “Defendants”) sent MATL’s
                                     4 landlord a Certificate of Insurance or that the landlord accepted it.
                                     5          During Mr. Dion’s deposition, he testified that it is not his job to email the
                                     6 Certificate of Insurance and that it was the “customer service department” that would have
                                     7 sent the email to MATL’s landlord. (Doc 78-3 at 85:12-86:06). Furthermore, Defendants
                                     8 have not disclosed any emails that show that the Defendants sent the Certificate of
                                     9 Insurance to the landlord. The fact that Defendants did not reference the email in their
                                    10 response should support that the email does not exist. The basis of Mr. Bordenave’s report
                                    11 (the “Bordenave Report”) relies on unsupported facts, and therefore, the Bordenave Report
5055 North 12th Street, Suite 101




                                    12 must be rejected under Daubert.
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 II.
         480.999.4556




                                                DAUBERT STANDARD
                                    14          A Daubert motion challenges the admissibility of an expert witness’ opinion under
                                    15 Fed. R. Evid. 702 on the grounds that: (1) the expert is not professionally qualified to render
                                    16 the opinion; (2) the opinion is irrelevant; or (3) the expert's opinion does not rest on a
                                    17 reliable foundation because it is based on “subjective belief” or “unsupported
                                    18 speculation,” and not the knowledge and experience of the expert's discipline. Daubert v.
                                    19 Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 590 (1993).
                                    20          A.     There is No Evidence That Mr. Dion Sent the Certificate of Insurance to
                                                       the Landlord and the Landlord Accepted It
                                    21
                                    22          Defendants rely on Mr. Dion’s testimony that “he ‘sent [the certificate of insurance]
                                    23 to the landlord, and they accepted it.’” (Doc. 78:6:10-11 (quoting doc. 78-3 at 4:25-85:17,
                                    24 146:16-147:22)) to justify their expert’s conclusion that MATL’s landlord received and
                                    25 accepted the Certificate of Insurance that Dion purportedly sent. (See Doc 78-3 at 146:25-
                                    26 147:13). However, Mr. Dion actually testified at his deposition that:
                                    27                 A … And we added it by -- again, by endorsement. We added
                                                       it to the policy, and we sent a certificate to his landlord. He
                                    28                 probably -- I say, "probably," but the Customer Service

                                                                                      2
                                            Case 2:17-cv-03038-SMB Document 79 Filed 03/22/19 Page 3 of 9



                                     1                 Department usually cc's the client on anything we do anyway.
                                                       And they were happy with it. They didn't come back and say
                                     2                 they needed anything else.
                                     3                  Q Have you produced those e-mails sending that information
                                                       to the -- Madison Alley's leaseholder?
                                     4
                                                       A The –
                                     5
                                                       Q You just stated that you sent information to the lessor and cc
                                     6                 the client?
                                     7                 A Yeah. It would be attached somewhere of --when customer
                                                       service -- that's not what I do. It would have been done by
                                     8                 customer service. They would have done the -- what you call
                                                       the -- the ACORD certificate. It's a certificate. But -- and they
                                     9                 sent them a certificate that showed the coverages[.]
                                    10 (Doc 78-3 at 85:12 - 86:06).
                                    11          Mr. Dion admitted that he did not send the Certificate of Insurance to the landlord.
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12 He specifically testified that the Customer Service Department sent the Certificate of
      Phoenix, AZ 85014




                                    13 Insurance and the client—MATL—was cc’d. (Id.) However, Defendants have not
         480.999.4556




                                    14 produced a single email that shows that they did, in fact, send a copy of the Certificate of
                                    15 Insurance to the landlord. Undoubtedly, if the email existed, the Defendants would have
                                    16 referred to it in their response.
                                    17          Therefore, all of Bordenave’s factual assertions and conclusions based on the notion
                                    18 that the Defendants sent the Certificate of Insurance to the landlord, the landlord received
                                    19 the Certificate of Insurance, and the landlord accepted it should be rejected.
                                    20          B.     There is No Evidence to Support that MATL Requested $20,000 of
                                                       Business Income Insurance
                                    21
                                    22          The Bordenave Report states that “Dion was directed by the principal of MATL,
                                    23 Jeff Owen (Owen), to obtain the cheapest coverage possible to comply with the lease
                                    24 requirements. As such, Dion obtained a quote for $50,000 BPP and $20,000 for Business
                                    25 Income/Extra Expense including rental value.” (Doc. 78-1 at 3:7-10. In their response,
                                    26 Defendants asserted that “Mr. Bordenave stated that Defendants procured coverage as
                                    27 requested and directed by Plaintiff.” (Doc. 78 at 7:24-25 (citing 78-1 at
                                    28 BORDENAVE000002). There is no evidence to support that MATL requested Defendants

                                                                                      3
                                            Case 2:17-cv-03038-SMB Document 79 Filed 03/22/19 Page 4 of 9



                                     1 procure only $20,000 in business income insurance or that the $20,000 was in compliance
                                     2 with the lease. In fact, during Mr. Dion’s deposition, he testified that MATL did not request
                                     3 $20,000 of business income insurance and that the $20,000 amount was a number that Mr.
                                     4 Dion himself came up with. (Doc. 75-1 at 28:07-02, 28:25-29:09).
                                     5         The evidence does not support that Western Truck or Dion complied with the lease
                                     6 requirements. Mr. Dion testified that MATL sent him an email “This is what we need.
                                     7 Please fulfill our lease requirements, and let us know what a quote is.” 144:17-45:10. The
                                     8 email contained the landlord’s insurance requirements as attachments. Id. One of the
                                     9 attachments was a “Business Income Worksheet,” which Mr. Dion admitted that the
                                    10 leasing company required to be filled out. Dion Dep. at 72:20-23 attached hereto as Ex. 1.
                                    11 When Dion was asked if he ever filled out the “Business Income Worksheet,” he stated,
5055 North 12th Street, Suite 101




                                    12 “No, I didn’t.” Mr. Dion claimed that he could not fill it out because he did not have all the
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 information. Id. 73:23-74:08. However, Mr. Dion admitted that he never requested any of
         480.999.4556




                                    14 the information needed to fill out the “Business Income Worksheet” from MATL. Id. at
                                    15 75:10-76:07. More importantly, when Mr. Dion was asked if he ever told anyone at MATL
                                    16 that information was needed to complete the “Business Income Worksheet,” he answered,
                                    17 “No.” Id. 78:08-11.
                                    18         During his deposition, Mr. Dion was asked questions regarding Mr. Owen’s request
                                    19 for the “cheapest” insurance”
                                    20                 Q Do [current customers or new customers] ever come to you,
                                                       asking, "I want the most expensive insurance available"?
                                    21
                                                       A No.
                                    22
                                                       Q Are most people looking for the cheapest insurance that they
                                    23                 can get?
                                    24                 A No, I wouldn't put it that way.
                                    25                 Q Are they looking to find the appropriate amount of insurance
                                                       for the cheapest price?
                                    26
                                                       A Yeah.
                                    27
                                    28

                                                                                      4
                                            Case 2:17-cv-03038-SMB Document 79 Filed 03/22/19 Page 5 of 9



                                     1                Q And so when Mr. Owen asked for the cheapest, he was
                                                      asking for the cheapest policy or premium that satisfied the
                                     2                lease; is that correct?
                                     3                A Yes.
                                     4                Q And as we discussed earlier and as you stated, Mr. Owen
                                                      never said he wanted 20,000 in BI insurance; is that correct?
                                     5
                                                       A I don’t recall. No.
                                     6
                                     7 Ex. 1 at 214:25-15:16. In fact, Mr. Dion came up with the $20,000 himself. (Doc. 78-3
                                     8 93:07-02).
                                     9         The evidence clearly establishes that Mr. Dion did not comply with the lease
                                    10 requirements and that Mr. Owen did not request $20,000 of Business Income Coverage.
                                    11 Bordenave relies solely on the unsupported fact that the landlord received the Certificate
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12 of Insurance and that since the landlord purportedly did not complain, that it must mean
      Phoenix, AZ 85014




                                    13 that the $20,000 business income insurance complied with the lease.
         480.999.4556




                                    14         There are no facts that support that the landlord received the Certificate of Insurance
                                    15 and/or accepted it. The Bordenave Report does not have any other opinions stating how
                                    16 the Defendants complied with the lease. (See Doc 78-1). Therefore, the Bordenave Report
                                    17 will not be helpful to the fact-finder and must be precluded.
                                    18         C.     Bordenave Does Not Explain How Mr. Owen Was A Sophisticated
                                                      Buyer
                                    19
                                    20         Defendants do not dispute that Bordenave has failed to define what a “sophisticated
                                    21 buyer of insurance” is. (See doc. 78) Instead of pointing to Bordenave’s report to support
                                    22 his conclusions, Defendants cite BNCCORP Inc v. HUB Intern. Ltd., 2015 WL 13636458,
                                    23 at *8 (Ariz.Super.) and BNC CORP, Inc. v. HUB Int'l Ltd., 243 Ariz. 1, 13, 400 P.3d 157,
                                    24 170 (App. 2017). However, the section that Defendants quote does not define or even
                                    25 discuss a “sophisticated buyer.” Instead, the cases discuss the relationship and various
                                    26 duties and non-duties between an insurance broker/agent and a client. Id.
                                    27         Defendants contend that “[w]hether or not Mr. Owen is a sophisticated businessman
                                    28 and experienced insurance purchaser is relevant to Defendants’ duties, and therefore

                                                                                      5
                                            Case 2:17-cv-03038-SMB Document 79 Filed 03/22/19 Page 6 of 9



                                     1 relevant to Mr. Bordenave’s analysis.” (Doc. 78 at 10:23-25). However, the Bordenave
                                     2 Report does not explain how Mr. Owen qualified as a “sophisticated businessman and
                                     3 experienced insurance purchaser is relevant.” Id. As a purported expert, Bordenave needed
                                     4 to explain how Mr. Owen qualified as a “sophisticated buyer of insurance” and how that is
                                     5 relevant to the standard of care. See Daubert, 509 U.S. at 590 (“Proposed testimony must
                                     6 be supported by appropriate validation”); see also Daubert v. Merrell Dow Pharm., Inc.,
                                     7 43 F.3d 1311, 1319 (9th Cir. 1995) (“experts must explain precisely how they went about
                                     8 reaching their conclusions”); see also Jinro America Inc. v. Secure Invs., Inc.,, 266 F.3d
                                     9 993, 1006 (9th Cir. 2001) (excluding “impressionistic generalizations” based on haphazard
                                    10 experiences, anecdotal examples, and news articles).
                                    11         D.     Neither Defendants Fifth Supplemental Disclosure Responses Nor The
                                                      Bordenave Report State Bordenave was Retained to Opine Regarding
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12                Mr. Dion
      Phoenix, AZ 85014




                                    13         In their response, Defendants stated that their Fifth Supplemental Disclosure
         480.999.4556




                                    14 Responses show that Defendants Western Truck Insurance Services, Inc. and Mr. Dion are
                                    15 collectively referred to as Western Truck. (Doc 78 at 11:4-5). However, this is incorrect.
                                    16         The first line of Defendants’ Fifth Supplemental Disclosure Responses states only
                                    17 that “Defendants Western Truck Insurance Services, Inc., Robert Dion and Jane Doe Dion
                                    18 (collectively ‘Western Truck Defendants’)[.]” (Doc. 78-11 at 2:20-21) (emphasis added).
                                    19 Throughout Defendants’ Fifth Supplemental Disclosure Responses, Defendants refer to
                                    20 Defendant Western Truck Insurance Services as “Western Truck” and Defendants refer to
                                    21 both Defendants Western Truck Insurance Services and Robert Dion as “Western Truck
                                    22 Defendants” (Doc. 78-11 at 9:21-23, 10:2-20, 11:22-12-1, 12:11-12, 12:20:21). There does
                                    23 not appear anywhere in the Fifth Supplemental Disclosure Responses any language that
                                    24 Western Truck and Mr. Dion are referred collectively to as “Western Truck.”
                                    25         In the Fifth Supplemental Disclosure Responses, Defendants stated that “Neal
                                    26 Bordenave has been retained as an insurance agent standard of care expert in this matter,
                                    27 and will provide expert opinions on Western Truck's duties as an insurance agent, and
                                    28 compliance with those duties.” (Id. at 6:4-7).

                                                                                     6
                                              Case 2:17-cv-03038-SMB Document 79 Filed 03/22/19 Page 7 of 9



                                     1           The Defendants only refer to Western Truck. The Bordenave Report further
                                     2 supports the fact that Bordenave was not retained to provide an opinion regarding Mr.
                                     3 Dion, which states:
                                     4                 In this matter I have been retained as an expert to review, opine
                                                       and testify on insurance services provided by Western Truck
                                     5                 Insurance Services, Inc. (WTIS) to Madison Alley
                                                       Transportation & Logistics, Inc. (MATL). The core issue in
                                     6                 this case specific to my retention is did WTIS use reasonable
                                                       care, diligence and judgement in procuring insurance for
                                     7                 MATL.
                                     8 (Doc 78-1 at 1).
                                     9           The Bordenave Report states that Bordenave was only retained regarding Western
                                    10 Truck Services, Inc. Therefore, all opinions regarding Dion should be precluded.
                                    11 III.      DAUBERT MOTIONS ARE DISPOSITIVE MOTIONS
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12           This Court’s original scheduling order stated that “All dispositive motions,
      Phoenix, AZ 85014




                                    13 including Daubert motions, shall be filed no later than March 1, 2019.” (Doc. 23 at 4).
         480.999.4556




                                    14 (emphasis in original). This language suggests that Daubert motions are considered
                                    15 dispositive motions and not motions in limine as Defendants contend. Since Daubert
                                    16 motions are considered dispositive under the scheduling order, a meet and confer was not
                                    17 required pursuant to L.R. 7.2(l).
                                    18           However, if the Court determines that a meet and confer was required pursuant to
                                    19 L.R. 7.2(l), MATL requests that it not be the basis for denying its motion. Christian v.
                                    20 Mattel, Inc., 286 F.3d 1118, 1129 (9th Cir. 2002) (“The district court has considerable
                                    21 latitude in managing the parties’ motion practice and enforcing local rules that place
                                    22 parameters on briefing.”). Further, if the Court determines that Plaintiff's motion to
                                    23 preclude Defendant's standard of care expert is a motion in limine pursuant to L.R. 7.2(l),
                                    24 MATL requests leave to file this reply. See Id; L.R. 7.2(l).
                                    25 IV.       CONCLUSION
                                    26           For the foregoing reasons, Plaintiff requests that this Court preclude Defendants’
                                    27 Standard of Care Expert, Neal Bordenave.
                                    28

                                                                                      7
                                         Case 2:17-cv-03038-SMB Document 79 Filed 03/22/19 Page 8 of 9



                                     1
                                     2   RESPECTFULLY SUBMITTED this 22nd day of March 2019.
                                     3
                                                                         MILLS + WOODS LAW, PLLC
                                     4
                                     5
                                                                         By      /s/ Sean A. Woods
                                     6                                         Robert T. Mills
                                                                               Sean A. Woods
                                     7                                         Jordan C. Wolff
                                                                               5055 North 12th Street, Suite 101
                                     8                                         Phoenix, AZ 85014
                                                                               Attorneys for Plaintiff
                                     9
                                    10
                                    11
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13
         480.999.4556




                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                           8
                                           Case 2:17-cv-03038-SMB Document 79 Filed 03/22/19 Page 9 of 9



                                     1                              CERTIFICATE OF SERVICE
                                     2         I hereby certify that on March 22, 2019, I electronically transmitted the foregoing
                                     3 document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
                                     4 of Electronic Filing to the following ECF registrants:
                                     5 Robert B. Zelms
                                     6 Nishan J. Wilde
                                       MANNING & KASS
                                     7 ELLROD, RAMIREZ, TRESTER LLP
                                       3636 North Central Avenue, 11th Floor
                                     8
                                       Phoenix, Arizona 85012
                                     9 Attorneys for Defendants
                                    10
                                    11                                                          /s/ Elisabeth Small
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13
         480.999.4556




                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                    9
